Citation Nr: 0218781	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  02-06 159	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to January 31, 1995 
for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, 
Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from January 1971 to 
December 1972.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for the 
equitable disposition of that claim. 

2.  The RO received a claim of entitlement to service 
connection for PTSD from the veteran on July 29, 1994.

3.  In a rating decision dated December 1994, the RO 
denied the veteran's claim on the basis that he did not 
report to a scheduled VA examination. 

4.  In a letter dated December 1994, the RO notified the 
veteran of the December 1994 rating decision and of his 
appellate rights with regard to that decision and informed 
him that if he were willing to report for a rescheduled 
examination, his claim would be reconsidered.    

5.  In January 1995, the veteran filed a written statement 
indicating that he would be willing to report to a 
rescheduled examination. 

6.  In a rating decision dated March 1995, the RO 
reconsidered and denied the veteran's claim. 

7.  The veteran appealed the RO's March 1995 decision to 
the Board.

8.  In January 1998, the Board remanded the veteran's PTSD 
claim to the RO, and in November 2000, the RO granted the 
claim.


CONCLUSION OF LAW

The criteria for an effective date of July 29, 1994 for a 
grant of service connection for PTSD have been met.  38 
U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.160, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is 
entitled to an effective date prior to January 31, 1995 
for a grant of service connection for PTSD.  In a rating 
decision dated November 2000, the RO granted the veteran 
service connection for PTSD and assigned this disability a 
100 percent evaluation, effective from July 11, 1996.  The 
veteran appealed this decision.  Subsequently, in a rating 
decision dated April 2001, the RO granted the veteran an 
earlier effective date of January 31, 1995 for the grant 
of service connection.  Thereafter, the veteran's 
representative submitted a written statement indicating 
that he still disagreed with the effective date the RO 
assigned.

While the appeal was pending, the President signed into 
law legislation that eliminates the need for a claimant to 
submit a well-grounded claim and enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  Further, during the pendency of this 
appeal, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  VA has indicated 
that, with the exception of the amended provisions of 
38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or 
judicial appeal process is completed, the version of the 
law or regulations most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In this case, in a statement 
of the case issued in April 2002, the RO informed the 
veteran of the provisions of the new law and indicated 
that it had developed and reconsidered the veteran's claim 
pursuant to that law.  A review of the claims file 
reflects that, indeed, the RO undertook all development 
necessary to comply with the notification and assistance 
requirements of the VCAA.  Specifically, in rating 
decisions dated November 2000 and April 2001, letters 
notifying the veteran of those decisions, and a statement 
of the case issued in April 2002, VA notified the veteran 
of the evidence needed to substantiate his claim and 
explained to him who was responsible for submitting such 
evidence.  In addition, VA obtained and fully developed 
all other evidence necessary for the equitable disposition 
of that claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding 
that both the statute and regulation clearly require the 
Secretary to notify the claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In any event, 
given the favorable disposition in this case, the Board's 
decision to proceed in adjudicating the veteran's claim 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran seeks an earlier effective date for a grant of 
service connection for PTSD.  His representative claims 
that the RO should have assigned an effective date of June 
24, 1994 for the grant of this benefit as that is the date 
the veteran filed his original claim seeking such a 
benefit.     

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2002).  
Generally, the effective date of an award of disability 
compensation based on an original claim shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2002).  However, 
if the claim is received within one year after separation 
from service, the effective date of an award of disability 
compensation shall be the day following separation from 
active service.  38 U.S.C.A. § 5110(b)(1) (West 1991); 38 
C.F.R.  § 3.400(b)(2)(i) (2002).   

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002); Brannon v. West, 12 
Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered 
by the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the 
benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 
Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does 
not contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication 
as an informal claim would contravene the Court's 
precedents and public policies underlying the statutory 
scheme).  To determine when a claim was received, the 
Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

The veteran's claim of entitlement to service connection 
for PTSD was dated "6-24-1994".  According to the date 
stamp, however, the RO did not receive this claim until 
July 29, 1994.  There is a second stamp which indicates 
receipt by the RO on August 2, 1994.  Finally, there is 
also a third stamp dated July 18, 1994.  This last imprint 
does not have any accompanying data.  It is concluded that 
the claim was in actuality received on July 29, 1994, 
because that is the first imprint which describes the 
paper as "received" by the VA.  

Thereafter, the RO scheduled the veteran for a VA 
examination, to which the veteran did not report.  Based 
on the veteran's failure to do so, the RO denied the 
veteran's claim in a rating decision dated December 1994.  
By letter dated the same month, the RO notified the 
veteran of the December 1994 rating decision and of his 
appellate rights with regard to that decision and informed 
him that if he were willing to report for an examination, 
his claim would be reconsidered.  In January 1995, the 
veteran filed a written statement indicating that he would 
be willing to report to a rescheduled examination.  He 
explained that he never received notice of the examination 
to which the RO referred in its December 1994 rating 
decision.  The RO scheduled the veteran for another VA 
examination, and based on the findings of that 
examination, in a rating decision dated March 1995, 
reconsidered and denied the veteran's claim.  The veteran 
then appealed the RO's March 1995 decision to the Board.  
In January 1998, the Board remanded the veteran's PTSD 
claim to the RO, and in November 2000, the RO granted the 
claim.  

Given that the veteran expressed his willingness to attend 
a rescheduled examination following receipt of the RO's 
December 1994 notification letter and, as promised, the RO 
subsequently reconsidered the veteran's July 29, 1994 
claim for service connection for PTSD, the December 1994 
rating decision denying the July 29, 1994 claim never 
became final.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.1100 (2002).  Rather, when the RO granted the 
veteran service connection for PTSD in a rating decision 
dated November 2000, the July 29, 1994 claim remained 
pending.  Based on these facts, the Board finds that July 
29, 1994, or the receipt date of the veteran's claim for 
service connection for PTSD, is the appropriate effective 
date for the grant of service connection for PTSD.  See 38 
U.S.C.A. 
§ 5110(a) (West 1991).  

The Board acknowledges the representative's contention 
that June 24, 1994 is the appropriate effective date for 
the grant of service connection because that is the date 
the veteran signed his claim for service connection for 
PTSD.  However, there is no statutory or regulatory 
provision that allows for the assignment of an effective 
date for a grant of service connection prior to the date 
an application for such a benefit is received.  The Board 
thus concludes that the criteria for an effective date of 
July 29, 1994, but no earlier, for a grant of service 
connection for PTSD have been met.  Inasmuch as the 
evidence of record supports the veteran's claim for an 
earlier effective date for a grant of service connection 
for PTSD, that claim must be granted.


ORDER

An effective date of July 29, 1994, for the grant of 
service connection for PTSD is granted, subject to 
statutory and regulatory provisions governing the payment 
of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

